DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 10/07/2022.  Claims 1-15 remain pending.  Claims 1, 2, 4, 5, and 12 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicants amendments to the claims have overcome the 112(b) rejection applied in the last Office Action.  The 112(b) rejection is withdrawn.  However, Applicant’s amendments introduced a new 112(b) rejection in the claims.  See the 112(b) rejection below for more details.
Applicant argues that Klein does not anticipate each and every limitation of claim 2 because Klein does not teach a valve with an adjustable tension.  However, this argument is not commensurate with the scope of the claims.  There are no limitations in the claims which require the spring tension to be adjustable.  Applicant also argues that the valve of Klein is always open.  The Examiner respectfully disagrees.  The position of the valve 3 resting against the seat, as shown in Fig. 1, is in fact the closed position of the valve. Therefore, the rejection over Klein is maintained.
Applicant also argues that the valve of Bouteille does not anticipate each and every limitation of claim 11 because the valve of Bouteille is adjustable by means of an externally-milled knob whereas the instant applicant adjusts the force applied by a coil spring.  The Examiner respectfully disagrees.  See Col. 3, line 13 through Col. 4, line 8.  The valve of Bouteille in fact does adjust the spring force by turning 27 which cooperates with the threads on 19 to drive 19 up or down which does adjust the spring force.  Therefore, the rejection over Bouteille is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation of “the spool having an internal pressure” is indefinite.  In the Applicant’s invention, the spool is indicated by reference numeral 62 in Fig. 2.  The spool is merely a solid and rigid part.  It is not clear how the rigid part has an internal pressure which can be adjusted as discussed in the amendments in claim 2.  The Examiner acknowledges that the spool has an internal cavity which may be acted upon by fluid pressure or even by the spring, but that is not what is claimed.  Please amend the claim accordingly.
Claim 12 is rejected for the same reason as applied to claim 2 above.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (DE 3508685 A1, hereafter “Klein”).
Regarding claim 2, Klein discloses an adjustable flow valve comprising: an outer housing (1) including an inlet (the inlet at the top of 2), an outlet (7), a drainage port (the port leading into 11), and an interior area (the interior area of 1); a spool (3) having an internal pressure (as best understood, the fluid acting upon the spool throughout the operation), the spool slidably positioned within the interior area of the outer housing, the spool having first (the bottom end with reference to Fig. 1) and second (the top end with reference to Fig. 1) ends, an orifice (the orifice at the bottom of 13 with reference to Fig. 1) formed within the first end, the orifice allowing fluid to flow through the spool and into the interior area of the outer housing (Fig. 1), the spool having a first orientation (as shown in Fig. 1) with the first end is flush with the inlet to thereby prevent the flow of fluid through the outlet, and a second orientation (the orientation in which 3 is lifted from 2 to allow fluid flow past 3) wherein the first end of the spool is positioned at a location inward of the inlet to thereby allow the flow of fluid through the outlet; a control device (12) for selectively varying the internal pressure of the spool (para. [0029] and [0038]), the control device fluidly interconnected to the drainage port and the orifice (as shown in Fig. 1), the control device selectively varying the rate at which fluid drains from the drainage port, whereby draining the fluid results in the internal pressure being reduced and in the spool attaining the second orientation (Fig. 1; para. [0029] and [0038]).
Regarding claim 3, Klein further discloses the adjustable flow valve as described in claim 2 further comprising a fixed sleeve (9) positioned within the outer housing and wherein the spool is slidably received within the fixed sleeve. (Fig. 1)

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouteille (US 4,450,861).
	Regarding claim 11, Bouteille discloses a flow valve (Fig. 1) that is externally adiustable by a user between opened and closed positions (Col. 3, lines 27-55), the flow valve comprising: a housing (including 2 and the portion generally indicated by D directly below 2 as shown in Fig. 1) including a valve inlet (the inlet at the base of D), and a valve outlet (the outlet port positioned around 2a), and an interior (12) interconnecting the valve inlet to the valve outlet, the housing allowing the flow of a fluid from the valve inlet to the valve outlet (Fig. 1); a sleeve (1) positioned within the interior of the housing (at least a portion of 1 is within the housing), the sleeve having an inlet (the inlet at 3), an outlet (7), and an interior (the interior portion of 1), the inlet of the sleeve being fluidly interconnected to the inlet of the housing, and the outlet of the sleeve being fluidly interconnected to the outlet of the housing (Fig. 1); a spool (24) positioned within the interior of the sleeve (Fig. 1), the spool having first (the fact at the bottom of 24 with reference to Fig. 1) and second (the face at the top of 24 with reference to Fig. 1) faces and an interior area (the interior area of 24 in which the spring 26 is disposed within), the spool movable within the sleeve between first (the closed position as shown in Fig. 1) and second (the open position in which 24 is separated from the seat to allow fluid flow past 24) orientations, the first orientation closing the inlet of the sleeve, and the second orientation opening the inlet of the sleeve (Col. 4, lines 18-43), the first orientation corresponding to the closed position of the flow valve and the second orientation corresponding to the opened position of the flow valve; a coil spring (26) mounted between the first and second faces of the spool and supplying a threshold force within the interior area, with the threshold force being sufficient to move the spool into the first orientation and place the flow valve into closed position (Col. 3, line 56 through Col. 4, line 8); a control device (27) interconnected to the sleeve and spool, the control device selectively varying the threshold force applied by the coil spring, the control device thereby permitting the user to selectively control the opening and closing of the flow valve (Col. 3, lines 27-55).
	Regarding claim 12, Bouteille discloses a valve (Fig. 1) with an inlet (the inlet at the base of D) and an outlet (the outlet port positioned around 2a), the valve being externally adjustable by a user between opened and closed positions (Col. 3, lines 27-55), the valve comprising: a sleeve (1) having an inlet (the inlet at 3), an outlet (7), and an interior (the interior portion of 1), the inlet of the sleeve being fluidly interconnected to the inlet of the valve, and the outlet of the sleeve being fluidly interconnected to the outlet of the valve (Fig. 1); a spool (24) having an internal pressure (as best understood, the spool necessarily has an internal pressure), the spool positioned within the interior of the sleeve (Fig. 1), the spool having first (the fact at the bottom of 24 with reference to Fig. 1) and second (the fact at the top of 24 with reference to Fig. 1) faces and an interior area (the interior area of 24 in which the spring 26 is disposed within), the spool movable within the sleeve between first (the closed position as shown in Fig. 1) and second (the open position in which 24 is separated from the seat to allow fluid flow past 24) orientations, the first orientation closing the inlet of the sleeve, and the second orientation opening the inlet of the sleeve (Col. 4, lines 18-43), the first orientation corresponding to the closed position of the valve and the second orientation corresponding to the opened position of the valve; a spring (26) mounted between the first and second faces of the spool and supplying a threshold force within the interior area, with the threshold force being sufficient to move the spool into the first orientation and place the valve into closed position (Col. 3, line 56 through Col. 4, line 8); a control device (27) for selectively varying the internal pressure of the spool, whereby the threshold force applied by the coil spring can be adjusted, the control device thereby permitting the user to selectively control the opening and closing of the valve (Col. 3, line 13 through Col. 4, line 8).
	Regarding claim 13, Bouteille further discloses the valve as described in Claim 12 wherein the spring is a coil spring. (Col. 4, lines 32-43)
Regarding claim 14, Bouteille further discloses the valve as described in Claim 12 further comprising an outer housing (19) positioned about the spool.
Regarding claim 15, Bouteille further discloses the valve as described in Claim 12 wherein the flow control device is interconnected to the sleeve and the spool. (Fig. 1; Col. 3, lines 27-55)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Loga et al. (US 2015/0034179, hereafter “Loga”).
Regarding claim 8, Klein further discloses the adjustable flow valve as described in claim 2, but fails to disclose wherein the control device is a needle valve.
Loga teaches a valve system (Fig. 1) comprising a control device (130), wherein the control device is a needle valve. (para. [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the screw valve of Klein to be a needle valve as taught by Loga since the equivalence of a screw valve and a needle valve is recognized for their use in the valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a valve construction which provides a more fine tuning of the correct opening degree of the valve.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Ibsen et al. (US 2013/0261813, hereafter “Ibsen”).
Regarding claim 9, Klein further discloses the adjustable flow valve as described in claim 2, but fails to disclose wherein the control device is electronically controlled.
Ibsen teaches a valve system (Fig. 2) comprising a control device (6), wherein the control device is electronically controlled. (para. [0012] - [0013])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the screw valve of Klein to be electrically controlled as taught by Ibsen since the equivalence of a manually controlled valve and an electrically controlled valve is recognized for their use in the valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a system in which the valve may be controlled remotely and does not need manual actuation.

Allowable Subject Matter
Claims 1 and 4-7 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753